 1
     Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
 2   MARCUS & ZELMAN, LLC
 3   701 Cookman Avenue, Suite 300
     Asbury Park, New Jersey 07712
 4
     Tel: (732) 695-3282
 5   Fax: (732) 298-6256
 6
     Email: yzelman@marcuszelman.com
     Attorneys for Plaintiff
 7
 8
                   IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                        SAN FRANCISCO DIVISION
11
12
13   LOLOSEA TUITASI, individually                 C.A. No.: 3:19-cv-02718-RS
     and on behalf of all others similarly
14   situated,
15
                           Plaintiff
16
                                                   DISMISSAL ORDER
17
18   -against-
19   MIDLAND CREDIT
20   MANAGEMENT, INC.,
21
                           Defendant
22
23
24   IT IS HEREBY ORDERED:
25
26        THAT pursuant to the parties’ November 14, 2019 Stipulation of
27   Dismissal, all claims asserted against Defendant MIDLAND CREDIT
28   MANAGEMENT, INC. in Civil Action No: 3:19-cv-02718-RS, are dismissed



                                             -3-
 1   with prejudice; and
 2          THAT all parties shall bear their own attorneys’ fees and costs incurred in
 3   this action.
 4
                      18th
     SO ORDERED THIS ____________         November
                                  day of _____________, 2019.
 5
 6
 7
 8                                    _____________________________________
 9                                    HONORABLE RICHARD SEEBORG
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -4-
